In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Taylor, J.), dated August 5, 2005, which granted the plaintiffs motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
In opposition to the plaintiffs prima facie showing of entitlement to judgment as a matter of law, the defendants failed to raise a triable issue of fact (see Vehicle and Traffic Law § 1128 [a]; Neryaev v Solon, 6 AD3d 510 [2004]). Further, the defendants failed to demonstrate that the motion should have been denied pending discovery (see CPLR 3212 [f|; Neryaev v Solon, supra). Adams, J.P., Ritter, Santucci and Spolzino, JJ., concur.